DETAILED ACTION
1. 	Claims 1-12 are pending in this application. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1,6,11 and 12 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Arditi et al., (hereafter Arditi) US 20080228080 A1, published Sep. 18,2008.

As to claim 1, Arditi teaches An apparatus for contrast-enhanced ultrasound imaging (Fig. 1 [0039], A diagnostic imaging equipment including ultrasound means for acquiring the echo-power signal and the perfusion assessment system), comprising: 
 	injection means for injecting a contrast agent within a region of interest ([0005],[0053],  the contrast agent enters the body-part under analysis with a constant concentration during the reperfusion. a contrast agent is administered to the patient 115), 
an ultrasound system for propagating ultrasound waves within said region of interest and detecting ultrasound waves backscattered within said region of interest ([0051], [0053],an ultrasound scanner transmit-receive array probe 110. The probe 110 transmits ultrasound pulses, and receives echo-power signals resulting from the reflection of the ultrasound pulses, wherein the ultrasound scanner 100 is used to assess blood perfusion in the body-part 120. ]),
 imaging means ([0053], ultrasound scanner) for producing a temporal succession of images according to said backscattered ultrasound waves (([0051], [0053], as discussed above an ultrasound scanner transmit-receive array probe 110. The probe 110 transmits ultrasound pulses, and receives echo-power signals resulting from the reflection of the ultrasound pulses), each image being representative of a spatial configuration of said contrast agent within said region of interest  (Fig.2b [0053], [0055], A series of ultrasound pulses with low acoustic energy is then applied, so as to involve no further destruction of the contrast agent; resulting ultrasound images are recorded continuously), characterised in that it comprises transport calculating means arranged to determine a spatial transport of the contrast agent from successive images ([0053],[0101], [0106],  The echo-power signal is optionally compressed again, and then converted into a video format. This process results in a sequence of consecutive images I of the body-part during the perfusion process of the contrast agent, which images I are stored into a corresponding repository 715.  The resulting ultrasound images are recorded continuously (for example, at time intervals of 30-80 ms), in order to track the reperfusion flow of the contrast agent into the body-part 120).

Regarding claim 6, all claims limitations are rejected the same as claim 1, except claim 6 is directed to a method claim. 

  	 As to claim 11 Arditi teaches An image processing tool, configured to implements a method according to  claims 6 ([0053] A series of ultrasound pulses with low acoustic energy (such as with a mechanical index of 0.01-0.1) is then applied, so as to involve no further destruction of the contrast agent; resulting ultrasound images are recorded continuously (for example, at time intervals of 30-80 ms), in order to track the reperfusion flow of the contrast agent into the body-part 120.).  

Regarding claim 12, all claims limitations are rejected the same as claim 11, 

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 3, 5,8 and 10 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being unpatentable over Arditi,  US 20080228080 A1”  in view   Gu et al., (hereafter Gu), US20170196539 A1, published on July 13, 2017.

Regarding claim 3, while Arditi teaches the limitation of claim 1, fails to teach the limitation of calim3.
On the other hand in the same filed of endeavor an ultrasound imaging system of Gu teaches resetting means arranged to compensate relative movements between said ultrasound system and said region of interest ([0051], time-intensity curve calculator calculates a time-intensity curve of the contrast agent for each region unit of a plurality of region units of the imaging region, based on the acquired sequence of ultrasound data. well known to the person skilled in the art, various kinds of motion compensations may be performed prior to the calculation of the time-intensity curves, and/or the time-intensity curves may be smoothed, for example, by means of a low-pass filter ). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a  well-known motion compensations taught by Gu into Arditi. 
The suggestion/motivation for doing so would have been to allow user of Arditi significantly reduce the redundancy and improve the compressibility of the  ultrasound image 

Regarding claim 8, all claims limitations are rejected the same as claim 3, except claim 8 is directed to a method claim. 

As to claim 5, Gu teaches a spatial low-pass filter arranged to filter said images ([0051]various kinds of motion compensations may be performed prior to the calculation of the time-intensity curves, and/or the time-intensity curves may be smoothed, for example, by means of a low-pass filter). 
Regarding claim 10, all claims limitations are rejected the same as claim 5, except claim 10 is directed to a method claim. 

7.	Claims 4 and 9 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being unpatentable over Arditi,  US 20080228080 A1”  in view   Gu, US20170196539 A1, further in view of BRUDER et al., (hereafter BRUDER), US 20130077843 A1, published on May 18,2013. 
As to claim 4, Gu teaches resetting means arranged to compensate relative movements between said ultrasound system and said region of interest ([0051], time-intensity curve calculator calculates a time-intensity curve of the contrast agent for each region unit of a plurality of region units of the imaging region, based on the acquired sequence of ultrasound data);
however, it is  noted that Gu does not specifically teach “using a gradient driven descent algorithm maximizing an inter-correlation coefficient between successive images.”
On  the other hand in the same filed of endeavor a method of determining a motion field in an image space of a CT image data of  BRUDER teaches using a gradient driven descent algorithm maximizing an inter-correlation coefficient between successive images([0092], an efficient reconstruction rule which iteratively determines the parameters s for the motion-compensating reconstruction via one or more image properties, for example, a gradient descent, is to be provided, an analytical reconstruction algorithm should be used for the motion-compensating reconstruction ).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a  well-known gradient descent algorithm 
 taught by BRUDER into Arditi. 
The suggestion/motivation for doing so would have been to allow user of Arditi to 
improve the motion compensation process , since gradient descent algorithm is computationally fast as only one sample is processed at a time, and further for larger datasets, it can converge faster as it causes updates to the parameters more frequently. 

Regarding claim 9, all claims limitations are rejected the same as claim 4, except claim 9 is directed to a method claim. 
Allowable Subject Matter
7.	Claims 2 and 7 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.
8.	Regarding depending claim 2 no prior art is found to anticipate or render the flowing limitation obvious:

    PNG
    media_image1.png
    240
    554
    media_image1.png
    Greyscale

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on (571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/Primary Examiner, Art Unit 2699